Citation Nr: 0816787	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-13 110	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran also appealed issues of entitlement to service 
connection for left hip radiculopathy and peripheral 
neuropathy.  In January 2008, the veteran withdrew his appeal 
of the claim regarding left hip radiculopathy.  Regarding the 
other claim, service connection was granted for bilateral 
peripheral neuropathy of the lower extremities associated 
with service-connected diabetes mellitus by the August 2006 
decision.  In April 2008, the veteran testified at a hearing 
before the Board.  During the hearing, he stated that he was 
satisfied with the outcome of the peripheral neuropathy 
appeal.  Therefore, the Board finds that the appeal of those 
two claims has been withdrawn.  See 38 C.F.R. § 20.204 
(2007).


REMAND

The Board finds that further development is necessary 
regarding the claim for an increased rating for service-
connected PTSD and the TDIU claim.

During the April 2008 hearing, the veteran testified that he 
was experiencing PTSD-related symptoms that were more severe 
than those evidenced during prior VA psychiatric 
examinations.  For instance, the veteran stated that he 
suffered from regular panic attacks, although he had 
previously denied that such attacks occurred.  Therefore, the 
veteran should be scheduled for another VA psychiatric 
examination to determine the level of severity of his 
service-connected PTSD.

At the hearing, the veteran mentioned that he saw a 
psychiatrist (Dr. Zahoor) at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, in March 2008.  The veteran stated 
that Dr. Zahoor was going to comment on the veteran's 
unemployability, but the veteran did not have the record with 
him.  Only VA treatment records through February 2007 have 
been associated with the claims file.  Consequently, the more 
recent treatment records should be obtained from the Oklahoma 
City VAMC in light of the remand and the veteran's testimony 
regarding potentially relevant evidence pertaining to both 
issues that may be included in the treatment records.

In February 2007, the veteran underwent VA examination in 
connection with the TDIU claim.  The examiner found that the 
veteran's service-connected physical disabilities (diabetes 
mellitus with peripheral neuropathy of the lower extremities, 
hypertension, and erectile dysfunction) did not prevent him 
from working in any job.  However, an examiner has yet to 
comment on whether all of the veteran's service-connected 
disabilities, both physical and mental, combine to make him 
unable to secure or follow a substantially gainful 
occupation.  Therefore, the prospective examiner's report 
should address employability with regards to the effect of 
the veteran's service-connected disabilities collectively.

In light of the remand, the veteran should be sent a notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  Since the veteran was last sent a VCAA 
letter, the Court issued a decision regarding the general 
notice requirements for increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, an updated 
letter should be sent to the veteran.

In December 2003, the veteran submitted a notice of 
disagreement to a decision that established an overpayment of 
$19,775.00.  Although waiver of indebtedness was subsequently 
considered, the separate issue of whether the creation of the 
overpayment was proper was never addressed.  A statement of 
the case (SOC) is required when a claimant protests an 
adverse determination.  38 C.F.R. § 19.26 (2007).  Therefore, 
the issuance of a SOC is required regarding the overpayment 
matter and the Board must remand the issue for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected PTSD.  See 
Vazquez-Flores, 22 Vet. App. at 37.  The 
letter should also address the 
information and evidence necessary to 
substantiate a TDIU claim.  Tell the 
veteran that he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the applicable diagnostic code 
pertaining to PTSD.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2007).  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the veteran's more recent 
treatment records (since February 2007) 
from the Oklahoma City VAMC and associate 
the records with the claims folder.

3.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should review the claims file.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify the degree of social and 
occupational impairment attributable to 
PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed.  The examiner is also 
requested to provide an opinion as to 
whether the veteran's service-connected 
disabilities collectively (both physical 
and mental) render him unable to secure 
or follow substantially gainful 
employment.  The opinion should take into 
account the veteran's employment history, 
and his educational and vocational 
attainment.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the PTSD and TDIU claims.  If 
any benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

5.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the issue of whether the 
creation of the overpayment of $19,775.00 
was proper, unless the matter is resolved 
by granting the full benefit sought, or 
by the veteran's withdrawal of the notice 
of disagreement.  If, and only if, the 
veteran files a timely substantive appeal 
should the overpayment issue be returned 
to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

